Citation Nr: 0700417	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-41 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back resulting from surgery 
performed by the Department of Veterans Affairs (VA). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
bilateral foot drop resulting from surgery performed by VA.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to January 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2004 rating decision by the VA 
Regional Office (RO) in Jackson, Mississippi, which denied 
the benefits sought on appeal.   


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back resulting from VA surgery.

2.  The evidence received since the July 2003 rating decision 
does not include medical evidence that the veteran suffered 
any additional disability to his back as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing surgical treatment.

3.  An unappealed February 2002 rating decision denied 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
resulting from VA surgery.

4.  The evidence received since the February 2002 rating 
decision does not include medical evidence that the veteran's 
bilateral foot drop is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment.

5.  The veteran's service-connected disabilities include 
residuals of a cold injury to the right lower extremity, 
rated as 30 percent disabling; residuals of a cold injury to 
the left lower extremity, rated as 30 percent disabling; 
amputation of the right fifth finger, rated as 10 percent 
disabling; and partial atrophy of the left testicle, rated as 
noncompensably (zero percent) disabling; his combined 
disability evaluation is 60 percent.   

6.  The veteran has an eighth grade education, has no formal 
training, and last worked in March 1979 as a pipe fitter.  

7.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

8.  The veteran is neither bedridden nor a patient in a 
nursing home, and no medical evidence indicates that his 
service-connected disabilities render him unable to care for 
most of his daily needs without requiring aid and attendance 
of another person.

9.  The veteran does not have a single disability rated as 
100 percent disabling, and he is not permanently housebound 
by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied compensation 
under 38 U.S.C.A.     § 1151 for additional disability of the 
back resulting from VA surgery is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the July 2003 
rating decision is not new and material, and the claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back resulting from VA surgery has not been 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2006).

3.  The February 2002 rating decision which denied 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
resulting from VA surgery is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  The additional evidence presented since the February 2002 
rating decision is not new and material, and the claim for 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
resulting from VA surgery has not been reopened.  38 U.S.C.A.   
§ 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2006).

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2006).

6.  The criteria for special monthly compensation based on 
the permanent need for aid and attendance of another person 
or on account of being housebound have not been met.  38 
U.S.C.A. § 1114 (West Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for 
Compensation Under 38 U.S.C.A. § 1151 for 
Additional Disability of the Back 

The veteran is ultimately seeking compensation for additional 
disability for his back as a result of VA surgery performed 
in 1988.  However, the Board must first determine whether new 
and material evidence has been submitted since an unappealed 
July 2003 rating decision denied that claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA medical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability, and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

The RO initially denied the veteran's claim for compensation 
under 38 U.S.C.A.     § 1151 for additional disability of the 
back resulting from VA surgery in an unappealed rating 
decision dated in July 2003.  The relevant evidence at that 
time included the 1988 surgical report, numerous VA treatment 
records dated from 1991 to 2003, and several VA examination 
reports.  

These records showed that the veteran was admitted to a VA 
Medical Center in August 1988 after reporting severe chronic 
low back pain and intermittent right leg numbness since 1979.  
A lumbar decompressive laminectomy was performed after a 
myelogram revealed lumbar stenosis.  It was noted that the 
veteran did well postoperatively.  

In the July 2003 rating decision, the RO pointed out none of 
the medical records dated after the veteran's back surgery 
revealed that he suffered any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  In 
fact, a VA examiner reviewed the claims file in June 2003 and 
found no evidence of any "negligence, lack of proper skill, 
error in judgment or any fault on the part of the VA 
resulting in the [veteran's] now being wheelchair bound 
secondary to foot drop.  The problems that he is presently 
experiencing as related to [ ] his back surgery [ ] are 
complications that can occur and are in no way reflective of 
any of the above."  The examiner then indicated that any 
additional disability was reasonably foreseeable and fully 
explained to the veteran prior to surgery.  

In light of these findings, the July 2003 rating decision 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the back resulting from 
VA surgery.  The veteran was notified of the July 2003 rating 
decision and of his appellate rights in a letter dated that 
same month; however, he did not seek appellate review within 
one year of notification.  Therefore, the July 2003 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In October 2003 the veteran attempted to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back resulting from VA surgery on the basis 
of new and material evidence.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
July 2003 rating decision.  Since that decision, the only 
medical evidence submitted that pertains to the veteran's 
back consists of VA outpatient treatment records dated from 
2003 to 2005, as well treatment records from Burris Medical 
Clinic dated from 1992 to 2003.  However, none of these 
records includes evidence that the veteran suffered any 
additional disability to his back as a result of the VA 
surgery performed in August 1988.  

It is important for the veteran to understand that treatment 
for a back disorder, which clearly exists, does not provide a 
basis to reopen this claim.  Thus, although these records are 
"new," in that they did not exist or were not associated 
with the claims file at the time of the July 2003 rating 
decision, they are not material to the central issue in this 
case, i.e., whether the veteran has an additional back 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA stemming from surgery performed in August 1988.  
Accordingly, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered lay statements provided by the 
veteran and his spouse, including testimony presented at a 
hearing held in April 2005.  However, the Board emphasizes 
that lay statements are not material within the meaning of 38 
C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.

As a whole, the evidence received since the July 2003 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 2003 rating decision remains final and the appeal is 
denied.

I.  New and Material Evidence to Reopen a Claim for 
Compensation Under 38 U.S.C.A. § 1151 for Bilateral 
Foot Drop 

The veteran is also seeking compensation under 38 U.S.C.A. 
§ 1151 for bilateral foot drop as a result of the back 
surgery performed by VA in August 1988.  The Board must again 
first determine whether new and material evidence has been 
submitted since an unappealed February 2002 rating decision 
denied that claim.  Barnett, 83 F.3d at 1383-84.  

In a February 2002 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
resulting from the VA surgery performed in August 1988.  As 
noted, the record at that time showed that the veteran was 
admitted to a VA Medical Center in August 1988 after 
reporting severe chronic low back pain and intermittent right 
leg numbness since 1979.  A lumbar decompressive laminectomy 
was performed after a myelogram revealed lumbar stenosis.  It 
was noted that the veteran did well postoperatively.  In 
September 1996, many years after surgery, VA outpatient 
treatment records showed that the veteran requested braces 
for bilateral foot drop since his back surgery.  A July 2001 
VA examination report also noted that the veteran wore 
bilateral ankle supports, that he was wheelchair bound for 
extended motion, and that he used a walker while ambulating 
around the house.  

In light of these findings, the RO in February 2002 denied 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for bilateral foot drop resulting from VA surgery performed 
in August 1988.  The veteran was notified of the February 
2002 rating decision and of his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
February 2002 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.           §§ 20.302, 20.1103.

In October 2003 the veteran attempted to reopen his claim for 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
on the basis of new and material evidence.  Evidence 
developed since the unappealed February 2002 rating decision 
includes the June 2003 VA examination report, VA outpatient 
treatment records dated from 2003 to 2005, and treatment 
records from Burris Medical Clinic.  However, none of these 
records includes evidence that the veteran's bilateral foot 
drop is due to the VA surgery performed in August 1988. 

Again, none of these records is material to the central issue 
in this case, i.e., whether the veteran's bilateral foot drop 
is due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  Accordingly, the newly submitted evidence, by itself 
or in connection with evidence already in the file, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156.

As a whole, the medical evidence received since the February 
2002 rating decision, when viewed either alone or in light of 
all of the evidence of record, is not new and material.  The 
Board also finds that statements provided by the veteran and 
his spouse are insufficient to reopen his claim.  Moray, 5 
Vet. App. at 213 (1993), Therefore, the February 2002 rating 
decision remains final and the appeal is denied.

III.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim for a TDIU.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include residuals of a cold injury to the right lower 
extremity, rated as 30 percent disabling; residuals of a cold 
injury to the left lower extremity, rated as 30 percent 
disabling; amputation of the right fifth finger, rated as 10 
percent disabling; and partial atrophy of the left testicle, 
rated at the noncompensable level.

The veteran's combined disability evaluation is 60 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

The veteran reported that he has an eighth grade education, 
that he has no formal training, and that he last worked in 
March 1979 as a pipe fitter.  He claims that he is unable to 
secure or maintain gainful employment because of disabilities 
involving his feet, back, and knee.  However, since service 
connection has not been established for the veteran's back, 
bilateral foot drop, or knee, there is simply no basis to 
award a TDIU, as such a claim is based on an inability to 
secure or maintain employment due to service-connected 
disabilities.  In fact, such a statement provides evidence 
against this claim, indicating that the veteran is unemployed 
due to disabilities not associated with service.   

In addition, no medical evidence indicates that the veteran 
is unable to secure or maintain gainful employment as a 
result of his service-connected cold injuries involving his 
lower extremities or his amputation of the right fifth 
finger.  In reaching this decision, the Board notes that the 
June 2003 VA examination report provides highly probative 
evidence against the veteran's claim.  This report shows no 
significant findings related his service-connected cold 
injuries to his lower extremities.  Instead, it was noted 
that the veteran's difficulty ambulating was due to his 
bilateral foot drop secondary to his low back disability.  It 
was also noted that the veteran had undergone knee surgery, 
for which service connection has not been established.  

The Board has also reviewed both VA and private treatment 
records, none of which indicates that the veteran is unable 
to secure or maintain gainful employment as a result of his 
service-connected disabilities.  Thus, these records also 
provide highly probative evidence against the veteran's claim 
for a TDIU.  The Board places greater probative value on the 
objective medical evidence than lay statements provided by 
the veteran and his spouse.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.

IV.  Entitlement to Special Monthly Compensation

As a result of his service-connected disabilities, the 
veteran claims he is entitled to special monthly compensation 
based on the need for regular aid and attendance of another 
person or by reason of being housebound.  After reviewing the 
evidence, however, the Board finds no basis to grant such an 
award.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.           § 
3.352(a) be found to exist to establish eligibility for aid 
and attendance and that such eligibility required at least 
one of the enumerated factors be present.  The Court added 
that the particular personal function which the veteran was 
unable to perform should be considered in connection with his 
or her condition as a whole and that it was only necessary 
that the evidence establish that the veteran is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It thus appears that the veteran's 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  Unfortunately, these criteria have not 
been met. 

The veteran's only compensable service-connected disabilities 
include residuals of a cold injury to the right lower 
extremity, rated as 30 percent disabling; residuals of a cold 
injury to the left lower extremity, rated as 30 percent 
disabling; and amputation of the right fifth finger, rated as 
10 percent disabling.  However, none of these disabilities 
warrants a finding that the veteran requires the aid and 
attendance of another person.  

In this regard, the Board reviewed the June 2003 VA 
examination report, VA outpatient treatment records dated 
from 2003 to 2005, and private treatment records from Burris 
Medical Clinic, all of which show that the veteran's primary 
disability involves his nonservice-connected bilateral foot 
drop secondary to his low back disability, which renders him 
wheelchair bound.  Of particular relevance, no evidence shows 
that the veteran's service-connected disabilities prevent him 
from dressing or undressing himself, keeping himself 
ordinarily clean and presentable; frequently needing 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without such aid; feeding himself through the loss of 
coordination of upper extremities or through extreme 
weakness; and attending to the wants of nature.  There is 
also no evidence of incapacity, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment, as a 
result of his service-connected disabilities.  

In the absence of such factors, the medical evidence of 
record provides highly probative evidence against the 
veteran's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance.  Instead, the medical evidence clearly shows that 
most of the veteran's limitations are due to his nonservice-
connected low back disability with associated bilateral foot 
drop.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2).

In this case, the veteran does not have a single service-
connected disability rated as 100 percent disabling.  There 
is also no medical evidence that the veteran is "permanently 
housebound" by reason of his service-connected disabilities.  
38 C.F.R. § 3.351(d).  In this regard, the only service-
connected disabilities involving his lower extremities are 
his cold injuries.  However, the June 2003 VA examination 
report provides highly probative evidence against a finding 
that these disabilities result in the veteran being 
permanently housebound, as no significant findings are shown.  
Instead, the examiner attributed the veteran's difficulty 
ambulating and need for a wheelchair to his bilateral foot 
drop secondary to his nonservice-connected low back 
disability.  The examiner also pointed out that the veteran 
had undergone knee surgery, for which service connection has 
not been established.  

Accordingly, his claim of entitlement to special monthly 
compensation on account of being housebound must be denied 
for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.

V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his earlier 
effective date claims; (2) informed him about the information 
and evidence that VA will seek to provide; (3) informed him 
about the information and evidence he is expected to provide; 
and (4) requested him to provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claims."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
back and bilateral foot drop, the Board finds that the RO has 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court held that, in addition to notifying the 
veteran of evidence and information necessary to prove his 
underlying claim, the claimant must also be notified of the 
evidence and information necessary to reopen his claim for 
service on the basis of new and material evidence.  

The Board notes that a statement of the case issued in 
October 2004 notified the veteran that unappealed rating 
decisions dated in February 2002 and July 2007 denied 
compensation under 38 U.S.C.A. § 1151 for bilateral foot drop 
and for additional disability to his back, respectively, as a 
result of VA surgery performed in August 1988.  The RO 
explained the basis of its prior denial that new and material 
evidence was required to reopen each claim, and what 
constitutes new and material evidence.  Thus, although a 
specific letter did not comply with Kent, supra, the veteran 
ultimately received proper notice in the statement of the 
case issued in October 2004. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  With 
respect to the issues of whether new and material evidence 
has been submitted to reopen claims for compensation under 
38 U.S.C.A. § 1151, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.



ORDER

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back resulting from VA surgery, 
the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 for 
bilateral foot drop resulting from VA surgery, the appeal is 
denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.

Special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


